Citation Nr: 0126836	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  00-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for hypertension, 
currently rated as 20 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from August 1983 to June 1986.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2000 by the 
Department of Veterans Affairs (VA), Milwaukee, Wisconsin, 
Regional Office (RO).  In the decision, the RO confirmed a 
previously assigned 20 percent rating for the veteran's 
service-connected hypertension.  The case is under the 
jurisdiction of the Reno, Nevada, RO.  A video-conference 
hearing was held before the undersigned Member of the Board 
in August 2001.


FINDINGS OF FACT

1.  All evidence needed for review of the issue on appeal has 
been obtained.

2.  The veteran's hypertension is not manifested by diastolic 
pressure which is predominately 120 or more.


CONCLUSION OF LAW

The criteria for a disability rating higher than 20 percent 
for hypertension are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  The Act is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001). 

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

In this case, even though the RO did not have the benefit of 
the explicit provisions of the new regulations, the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate his claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable regulations in the SOC.  The basic 
elements for establishing entitlement to a higher rating have 
remained unchanged despite the recent change in the law with 
respect to duty to assist and notification requirements.  
Therefore, the Board finds that the VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran has had a hearing.  The claims file 
contains the veteran's service medical records and most of 
his post-service VA treatment records.  Although there are 
apparently additional VA medical treatment records from a VA 
facility in San Jose, California, which have not been 
obtained, the Board finds that the many VA records which are 
already in the claims file provide all the information needed 
to adequately assess the severity of the veteran's 
hypertension.  The veteran testified that he last went to 
that facility in 1999, and the record contains a report of VA 
examination in 1999 and numerous records of treatment in 
other VA facilities from 1998 to 2001.  The evidence of 
record is sufficient to decide this claim.

The veteran was afforded a disability evaluation examination 
to assess the severity of the disorder.  With regard to the 
adequacy of the examination, the Board notes that the report 
of examination reflects that the examiner recorded the past 
medical history, noted the veteran's current complaints, 
conducted a physical examination, and offered appropriate 
assessments and diagnoses.  Although the examiner noted that 
at the time of the examination the claims file was not 
available for review, the Board finds that the examiner had 
knowledge of the veteran's history which was sufficient to 
allow him to offer an accurate assessment of the severity of 
the disability.  In this regard, the Board notes that the VA 
General Counsel, in a precedent opinion, indicated that 
38 C.F.R. § 4.1 does not require a medical records review in 
all circumstances where a rating examination is conducted, 
nor must the medical history of disability be obtained from 
the examiner's review of prior medical records as opposed to 
the oral report of the person examined or summaries provided 
by the rating board requesting the examination.  The VA 
General Counsel has concluded that an examiner's review of a 
veteran's prior medical records may not be necessary in all 
cases, depending upon the scope of examination and the nature 
of the findings and conclusions.  VAOPGCPREC 20-95.  The 
Board notes that the VA examination report includes a history 
obtained from the veteran, and the examiner reviewed the 
veteran's treatment records at a VA outpatient center.  The 
VA examination report clearly reflects that the examiner had 
a complete and accurate understanding of the veteran's 
history.  Therefore, the fact that the examiner did not have 
access to the veteran's claims file was inconsequential.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination report coupled with the other 
evidence of record provides sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
apply the new Act would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the veteran in this case.  Further 
development and further expenditure of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

The Board has considered the full history of the veteran's 
service-connected hypertension.  The veteran's service 
medical records show that he was seen on several occasions 
for treatment of high blood pressure, and was placed on 
medication to control it.  For example, a service medical 
record dated in February 1986 shows that the veteran had 
previously been seen in October for hypertension with mild 
elevation of blood pressure reading with diastolics of 
approximately 100.  He had been placed on a medication, but 
was not compliant.  On examination, the blood pressure 
reading in his right arm was 150/92, and the reading in his 
left arm was 150/100.  The impression was essential 
hypertension.  The plan was to have the veteran take a 
medication and have frequent blood pressure readings.  
Compliance was emphasized.

Upon separation from service, the veteran filed a claim for 
disability compensation for high blood pressure.  In a rating 
decision of July 1986, the RO granted service connection for 
hypertension, and assigned a noncompensable rating.  In 
December 1992, the veteran requested an increased rating.  He 
was afforded a VA fee basis medical examination in April 
1993.  The report shows that he said that he had taken blood 
pressure medications during service, but when he was 
discharged he was told that it was only borderline and that 
it was not necessary to take medicine any more.  He said that 
he had been to his local doctors and had always been told 
that it was borderline, and therefore had been on no 
medication.  Blood pressure readings taken before the VA exam 
were 170/122 sitting, 150/100 standing, and 170/106 supine.  
After the exam, the readings were 170/120, 154/98, and 
172/102.  The impression was hypertension.  Subsequently, in 
a rating decision of November 1993, the RO increased the 
rating from noncompensable to 10 percent.  

In February 1996, the veteran again requested increased 
compensation.  The report of a VA examination conducted in 
March 1996 reflects that the veteran reported that he was 
taking a single extended release tablet of Procardia per day.  
On examination, his blood pressure readings were 172/118 
sitting; 168/110 standing, and 164/110 supine.  The 
impression was history of long standing hypertension 
presently under treatment with antihypertensive medications.  
Subsequently, in a rating decision of April 1996, the RO 
increased the rating from 10 percent to 20 percent.  The RO 
issued a confirmed rating in August 1997.

In October 1999, the veteran requested an increased rating 
for his service-connected hypertension.  The RO denied that 
request, and the veteran perfected this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate Diagnostic Codes identify the various 
disabilities.

The Board notes that the applicable diagnostic code was 
revised effective January 12, 1998.  See 62 Fed. Reg. 65, 
207-224 (December 11, 1997).  Because the veteran filed his 
claim after that date, only the current version of the 
diagnostic code is for consideration.  Under 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 a 20 percent rating is 
warranted if the diastolic pressure is predominantly 110 or 
more; or the systolic pressure is predominantly 200 or more.  
A 40 percent rating is warranted if the diastolic pressure is 
predominantly 120 or more.  A 60 percent rating is warranted 
if the diastolic pressure is predominantly 130 or more.

The medical evidence which pertains to the current severity 
of the veteran's hypertension includes numerous VA medical 
treatment records.  A record dated in November 1998 shows 
that while being treated for tinea pedis, his blood pressure 
was 144/100.  It was noted that he had been given a 
prescription for Aldomet the previous May, but had not taken 
the medication since the prescription was written.  He 
reportedly was willing to begin now.  Compliance with blood 
pressure medication was discussed with the veteran and his 
family.  

A VA record dated in December 1998 shows that the veteran 
returned to the clinic for a follow-up for his severe 
hypertension, depression and alcohol use.  He reported that 
his blood pressure at home had been running quite high and he 
was having symptoms of flushing in the face, fatigue, and 
pounding pulse.  He said that he was now willing to take an 
antihypertensive.  On examination, his blood pressure was 
174/122.  The assessment included severe hypertension.  The 
plan included prescribing Aldomet.  

The veteran was afforded a VA hypertension examination in 
November 1999.  The claims file was not reviewed, but the 
examiner was able to review medical records from the Las 
Vegas Veterans Affairs Ambulatory Care Center.  Regarding his 
medical history, the veteran stated that around 1983 or 1984 
while he was in the army he was being treated for acne and 
was incidentally diagnosed with high blood pressure.  He 
tried taking different blood pressure medications, and had 
quit blood pressure medications on his own.  He said bluntly 
that he had simply taken it from time to time.  Sometimes he 
had taken it regularly and sometimes he had not.  He said 
that he had taken several different blood pressure 
medications because of problems with side effects.  He last 
took Minoxidil, but he had not taken that for three months.  

On physical examination, the blood pressure readings were 
162/118 on the right, and 160/116 on the left.  A short time 
later the pressure in the right arm was 160/120.  The 
diagnoses were (1) hypertension with discontinuation of blood 
pressure medicines; and (2) incomplete right bundle branch 
block per EKG.  

A VA treatment record dated in January 2000 shows that the 
veteran reported that he needed blood pressure medication and 
that he had a headache.  On examination, his blood pressure 
was 194/114.  The assessment was alteration in blood pressure 
related to uncontrolled.  Another VA blood pressure reading 
of the same date was 169/117.  A VA record dated in February 
2000 shows that the blood pressure reading was 180/100.  
After clonidine the patient was allowed to sit for 20 minutes 
and blood pressure was reduced to 170/98.  

A VA treatment record dated in July 2000 shows that while 
being seen for complaints of back pain, the veteran's blood 
pressure reading was 176/110.  Another reading taken the same 
date was 160/114.  Another VA record of the same date shows 
that the veteran reported that his normal home blood pressure 
was 120-130/90 on two medications.  

A VA record dated later in July 2000 reflects that the 
veteran's blood pressure reading was 160/99.  A VA record 
dated in August 2000 shows that the blood pressure reading 
was 132/96.  A VA record dated later in August reflects a 
reading of 138/89.  A record dated in September 2000 shows a 
reading of 154/94.  That record also shows that the veteran 
reported that at home his reading had been only 120/76.  

VA records dated later in September 2000 reflect readings of 
130/88 and 140/94.  A VA record dated in October 2000 shows a 
reading of 150/84.  A record dated later in October 2000 
reflects a reading of 142/80.  Another record dated in 
October 2000 reflects readings of 140/100 and 126/80.  In 
January 2001, the veteran's blood pressure reading was 
134/90.  In April 2001, the reading was 128/96.  Another 
reading taken in April 2001 was 133/81.  

Finally, the veteran testified in support of his claim for an 
increased rating during a video-conference hearing held 
before the undersigned Member of the Board in August 2001.  
The veteran stated that his blood pressure readings were 
always right at or just below 120.  He felt that his blood 
pressure readings would be even higher if not for the blood 
pressure medications and pain medications which he takes.  He 
also said that he felt that he was light-headed, and that he 
was not sure if it was due to the medications he was taking 
or because the blood pressure was not under control.  

After considering all the evidence, the Board finds that the 
veteran's hypertension has not been manifested by diastolic 
pressure predominately 120 or more as contemplated for a 
rating in excess of 20 percent.  The medical evidence shows 
that the readings have most frequently been below 120 with 
only rare readings at 120 or more.  The Board finds that the 
objective medical records more accurately reflect the 
severity of the hypertension than the veteran's subjective 
testimony.  Accordingly, the Board concludes that the 
criteria for a disability rating higher than 20 percent for 
hypertension are not met. 

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability.  
The Board does not find that the veteran's case is outside 
the norm so as to warrant consideration of the assignment of 
an extraschedular rating.  It is noted that the evidence does 
not show hospitalization due to hypertension nor has there 
been any showing of marked interference with employment due 
specifically to hypertension.  Therefore, referral of this 
matter for consideration under the provisions of 38 C.F.R. 
§ 3.321 is not warranted.  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 94-96 
(1996).   


ORDER

An increased rating for hypertension, currently rated as 20 
percent disabling, is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

 

